DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted April 30, 2021 (two IDS), June 1, 2021 (two IDS), July 30, 2021, March 30, 2022, and August 22, 2022 have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 2, 6-8, 13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allie US PG Publication 2017/0179472 as evidenced by NPL 1 (http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm) and NPL 2 (https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html).
Regarding Claim 2, 6-8, Allie discloses an electrochemical cell comprising a first electrode (lithium metal anode) plated between the electrolyte layer (ion-conductive layer) 4 and a copper current collector (para 0087, meeting Claims 6 and 7), the ion-conductive layer 4 including low melting point electrolyte (see para 0086, which includes ceramic material, para 0051, meeting Claim 8) having a plurality of particles formed from particles having an original surface, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another since the on-conductive layer 4 is sintered, and as shown in NPL 1 and NPL 2, sintering of such electrolyte material results in fusing of the particles, which the skilled artisan would understand results in loss of original surface, and discloses a second electrode comprising lithium (cathode can be lithium composite oxide, para 0049, also meeting Claim 4 since these materials are lithium intercalation materials) or the ion-conductive layer is formed by melting electrolyte particles to form a liquid which is then re-solidified, in which case electrolyte particles would clearly be fused and lose their original surfaces (see at least Figs 1-6; paras 0042-0055, 0067, 0076-0090). 

    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale


From NPL 2, https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html

    PNG
    media_image2.png
    206
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    485
    media_image3.png
    Greyscale

Regarding Claims 2, 6, and 15, in an alternate embodiment, Allie teaches a porous (meeting Claim 15) ion-conductive layer 42 of a first electrode, i.e. the composite first electrode where the electrode contains active material and electrolyte particles, which are all sintered to form the fused material as described above in the previous rejection of Claim 2 (paras 0040-0046) adjacent to copper current collector 8 (meeting Claim 6) and wherein the second comprises lithium (anode is lithium metal, para 0087).  
Regarding Claim 13, Allie teaches in claim 15 that the ion conductive layer (separator, which includes the plurality of particles) can be glass-crystalline, and so there is a crystalline ionically conductive material.
Regarding Claims 17 and 18, Allie discloses wherein the ion-conductive layer (e.g. electrodes in embodiments where the composite electrode is the ion-conductive layer) has ta thickness between about 3 microns to about 1 mm, which falls within the claimed range of an average thickness of at least about 0.1 microns and encompasses the claimed range of about 5 microns to about 20 microns.
Regarding Claim 19, the composite electrode Allie includes a polymer binder (para 0066).
Regarding Claim 20, the skilled artisan would expect that because the ion-conductive layer comprises pores (see alternate embodiment interpretation above), and because a binder bonds the two layers of electrolyte particles and active material together, then there would necessarily be some polymer in the pores of the ion-conductive layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allie US PG Publication 2017/0179472 in view of Chu US PG Publication 2001/0041294, as evidenced by NPL 1 (http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm) and NPL 2 (https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html).
Regarding Claim 3, Allie discloses an electrochemical cell comprising a second electrode (cathode) 42 including an ion-conductive layer (separator) 46 having a plurality of particles (low melting temperature electrolyte particles in the separator are sintered in the presence of a sintering aid electrolyte, paras 0077-0079) formed from particles having an original surface, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another since the separator and cathode are sintered and as show in NPL 1 and NPL 2, sintering of such material results in fusing of the particles, which the skilled artisan would understand results in loss of original surface, and discloses a first electrode 8 comprising lithium (anode can be lithium metal, i.e. a conventional anode, para 0087) (see at least Figs 1-6; paras 0042-0047, 0067, 0076-0090). 
From NPL 1, http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm:

    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale


From NPL 2, https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html

    PNG
    media_image2.png
    206
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    485
    media_image3.png
    Greyscale

Allie teaches that the anode can be formed upon initial charging by plating on a metal foil on the surface of the electrolyte opposite of the cathode (para 0087) and while it seems that this plating would necessarily use lithium ions flowed across the ion conductive layer 48 from the second electrode to the first electrode, Allie does not specifically disclose a method comprising flowing lithium ions towards the first electrode from the second electrode, passing lithium ions across the ion conductive layer 48, and forming lithium metal between the ion-conductive layer 46 and a current collector (the metal foil disclosed by Allie) adjacent to the ion-conductive layer.  However, in the same field of endeavor, Chu discloses wherein a lithium battery having a lithium metal electrode is formed in situ within the constructed cell by plating (during the initial charging process, para 0012) via lithium ions flowing through a protective member, which can also serve as the separator (para 0057), with the advantage that the incomplete cell (prior to sealing) does not contain any free alkali metal such as lithium, which extends shelf life and safe transportation   (see at least e.g. abstract, paras 0002, 0012, 0057, 0069-0075, 0095).  Chu notes in one example (para 0095) that all of the lithium in the cell comes from the cathode active material.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the method of Chu for forming the lithium metal anode of Allie into the battery of Allie such that lithium ions are flowed across the ion conductive layer (separator) of Allie to the anode at first charging because Chu teaches that this allows the battery to be transported and stored safely without the presence of elemental alkali metal.  
Regarding Claim 5, Allie teaches the electrochemical cell of Claim 2, the rejection of which is incorporated herein in its entirety. Allie fails to specifically disclose wherein the cell further comprises a liquid electrolyte.  However, Chu teaches that in a similar cell, a liquid electrolyte can be used if a protective layer is used to cover the lithium anode (see e.g. para 0069-0071).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute a liquid electrolyte for the solid electrolyte of Allie because Chu teaches that they are both usable in such a system, particularly when a protective coating is also used.
7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allie US PG Publication 2017/0179472, as applied to Claim 2, and further in view of Du US PG Publication 2017/0149086.
Regarding Claims 9-11, Allie discloses the claimed electrochemical cell but does not disclose wherein the ceramic material comprises the formula LixMPySz wherein x, y, and z are integers and wherein M is selected from the group consisting of Sn, Ge, and Si or wherein the ceramic material comprises Li22SiP2S18 in the form of particles having an average largest cross-sectional area of between 5-10 microns. However, Du discloses wherein Li22SiP2S18 is used as an excellent separator or protective layer in a lithium battery and ideally has an average largest cross-sectional dimension of from a range of values that includes 5 to 10 microns (paras 0023, 0144-0146, 0160-0161).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use Li22SiP2S18 as the ceramic material in the electrochemical cell of Allie because Du teaches that this material has desirable properties when used in the same technology and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
8.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Allie US PG Publication 2017/0179472.
Regarding Claim 12, Allie teaches that the plurality of particles has a particle size of less than 3 microns (para 0097) which overlaps the claimed range.  Although Allie does not refer to the “average largest cross-sectional dimension,” this is seen as the average particle size lacking special definition in the instant disclosure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
9.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allie US PG Publication 2017/0179472, as applied to Claim 2, and further in view of Chiang US PG Publication 2009/0246636.
Regarding Claims 14 and 16, Allie discloses the claimed electrochemical cell but does not disclose wherein the porosity of the ion-conductive layer is at least about 25% and less than about 99.9% or that the density of between 1.5 and 6 g/cm3.  However, in the same field of endeavor, Chiang discloses a solid electrolyte battery having all sintered layers including electrode layers having porosity to accommodate e.g. solid electrolyte, and wherein the porosity is controlled (paras 0087, 0091) and Chiang also recognizes that sintering of the electrode can provide the desired density (para 0108) which suggests to the skilled artisan that the density of the electrode is an important factor to consider.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to sinter the cathode of Allie such that the desired porosity and density is reached since Chiang teaches that these are important factors to consider in electrode design.  Although Allie and Chiang do not specifically disclose wherein the porosity of the ion-conductive layer is at least about 25% and less than about 99.9% or that the density of between 1.5 and 6 g/cm3, these values can easily be reached in normal experimentation to determine the best values for the system of Allie modified by Chiang since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allie US PG Publication 2017/0179472, as applied to Claim 2, and further in view of Du US PG Publication 2017/0092988.
Regarding Claim 21, Allie discloses the claimed electrochemical cell but does not disclose wherein the lithium metal of the anode comprises an alloy of lithium and magnesium.  However, in the same field of endeavor of solid state lithium batteries, Kaisha teaches that in an anode of such a cell, lithium metal and a Li-Mg alloy are functionally equivalent as an active material (para 0067).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a Li-Mg alloy in the anode of Allie because Kaisha teaches that this is equivalent to using lithium as the active material, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729